DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 2 and 9 recite “. . . operate the first bearer in a dual connectivity mode wherein the first and second radio connections combine to support the transmission of the data via the first bearer.”  However, claim 1 (upon which claim 2 depends) and claim 7 (upon which claim 9 depends) recite “. . . a first radio connection between the terminal device and the first network access node for supporting the transmission of data via a first bearer . . . a second radio connection between the terminal device and the first network access node for supporting the second bearer . . .  a third radio connection between the terminal device and the second network access node for supporting the transmission of the data via the first bearer . . .” In other words, the first and third radio connections are for transmission of data via the first bearer, not the first and second radio connections.  Thus, it is unclear in claims 2 and 9 whether first and second connections are used for transmission of data via the first bearer or whether first and third connections are used for transmission of data via the first bearer, which renders claims 2 and 9 indefinite.  For purposes of applying prior art, claims 2 and 9 are interpreted as first and third connections are used for transmission of data via the first bearer.
	Regarding claim 20, the term "around" is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the specification does not provide a time range for determining the metes and bounds of “less than around one millisecond.” 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al. (US PG Pub 2019/0357075 A1, hereinafter “Velde”), in view of Teyeb (US PG Pub 2016/0057663 A1, hereinafter “Teyeb”).
	Regarding claim 1, Velde teaches a method of operating a terminal device (FIG. 18 UE) in a wireless communication network (FIG. 18), the wireless communication network comprising a first network access node associated with a first cell of the wireless communication network (FIG. 18 MeNB; FIG. 7, ¶ [0095]) and a second network access node associated with a second cell of the wireless communication network (FIG. 18 SeNB; FIG. 7, ¶ [0095]), the method comprising: establishing, by the terminal device, a first radio connection between the terminal device and the first network access node for supporting the transmission of data via a first bearer (FIG. 18 MCG DRB 2 established between UE and MeNB) and a second radio connection between the terminal device and the first network access node for supporting the transmission of data via a second bearer (FIG. 18 MCG DRB 1 established between UE and MeNB); in accordance with a difference between a quality of service for the data transmission via the first bearer and a quality of service for the data transmission via the second bearer (¶ [0115] . . . A DRB serves packets with the same packet forwarding treatment. Separate DRBs may be established , establishing a third radio connection between the terminal device and the second network access node for supporting the transmission of the data via the first bearer (FIG. 18 SCG DRB 2 established between UE and SeNB); 
	Velde does not explicitly teach after establishing the third radio connection between the terminal device and the second network access node, establishing a fourth radio connection between the terminal device and the second network access node for supporting the transmission of the data via the second bearer.
	In analogous art, Teyeb teaches after establishing the third radio connection between the terminal device and the second network access node, establishing a fourth radio connection between the terminal device and the second network access node for supporting the transmission of the data via the second bearer (¶¶ [0053] – [0054], [0081], [0085], [0089], [0090] and FIG. 14 disclose that the ability to setup multiple bearers in parallel and in multiple eNBs for the same UE is needed to enable an optimal distribution of bearers depending on their QoS and UL/DL requirements.  In order to do so, Teyeb teaches selective handover procedures whereby a selective number of bearers are handed over to a target base station and others are kept at a source base station.  Teyeb also teaches dual connectivity whereby a UE maintains connectivity with a macro node and adds pico connectivity when in the coverage area of a pico node also called a booster link.  Thus, Teyeb teaches that based on QoS and UL/DL requirements, a first/source node can selectively decide to establish/add a connection (i.e. such as a fourth radio connection) between the terminal device and the second network access node for supporting the transmission of data via a second bearer (i.e. establish dual connectivity with a second network access node to transmit data to the UE via both the first and second access nodes). Because the first access node adds the connections based on QoS and UL/DL requirements, it is implicit that the timing in which to add the connections can be 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Velde to request establishment of a fourth radio connection between the terminal device and the second network access node for supporting the transmission of data via the second bearer as taught by Teyeb.  One would have been motivated to do so in order to setup multiple bearers in parallel in multiple eNBs for the same UE to provide an optimal distribution of bearers depending on their QoS and UL/DL requirements, thereby improving the quality of experience of user of the UE.  (Teyeb ¶ 0085])

	Regarding claim 2, the combination of Velde and Teyeb, specifically Velde, teaches prior to establishing the fourth radio connection, configuring the terminal device to operate the first bearer in a dual connectivity mode wherein the first and second radio connections combine to support the transmission of the data via the first bearer (FIG. 18 illustrating MCG DRB 2 between UE and MeNB and addition of MCG DRB 2 between UE and SeNB for PDU session 1 prior to MCG DRB 2 between UE and MeNB being disconnected/torn down.  {interpreted as MCG DRB 2 with MeNB and connection for MCG DRB 2 with SeNB combine to support transmission of data via the first bearer}; ¶ [0242] MCG-split bearer type reads on first bearer in a dual connectivity mode wherein the first and third radio connections combine to support the transmission of the data via the first bearer).
	
	Regarding claim 7, Velde teaches a method of operating a first network access node associated with a first cell of a wireless communications network (FIG. 18 MeNB, ¶ [0095]), the method comprising establishing a first radio connection between a terminal device and the first network access node for supporting the transmission of data via a first bearer (FIG. 18 MCG DRB 2 established between UE and MeNB) and a second radio connection between the terminal device and the first network access node for supporting the transmission of data via a second bearer (FIG. 18 MCG DRB 1 established between UE and MeNB); in accordance with a difference between a quality of service for the data transmission via the first bearer and a quality of service for the data transmission via the second bearer (¶ [0115] . . . A DRB serves packets with the same packet forwarding treatment. Separate DRBs may be established for QoS flows requiring different packet forwarding treatment {interpreted as different DRBs such as MCG DRB 1 and MCG DRB 2 have different packet forwarding treatment based on the Qos of the flows transmitted in the DRB}), determining that a first criteria has been met in respect of a radio communications channel between the terminal device and a second network access node associated with a second cell of the wireless communications network, in response to determining that the first criteria has been met, transmitting to the second network access node a request for the establishment of a third radio connection between the terminal device and the second network access node for supporting the transmission of data via the first bearer (FIG. 18 Steps 0. And 1. disclose that upon detecting an overload condition, the MeNB transmits a SeNB Addition Req to establish a DRB 2 at the SeNB.  It would have been readily apparent to one of ordinary skill in the art from a review of the disclosure (see for example the problem to be solved in ¶ [0006]) that the MeNB would not offload the transmission of data to the SeNB if the SeNB itself were overloaded (i.e. the MeNB determines that a first criteria has been met)).
	Velde does not teach determining that a second criteria has been met in respect of the radio communications channel between the terminal device and the second network access node, in response to determining that the second criteria has been met, transmitting to the second network access node a request for the establishment of a fourth radio connection between the terminal device and the second network access node for supporting the transmission of data via the second bearer.
	In analogous art, Teyeb teaches determining that a second criteria has been met in respect of the radio communications channel between the terminal device and the second network access node, in response to determining that the second criteria has been met, transmitting to the second network access node a request for the establishment of a fourth radio connection between the terminal device and the second network access node for supporting the transmission of data via the second bearer  (¶¶ [0053] – [0054], [0081], [0085], [0089], [0090] and FIG. 14 disclose that the ability to setup multiple bearers in parallel and in multiple eNBs for the same UE is needed to enable an optimal distribution of bearers depending on their QoS and UL/DL requirements.  In order to do so, Teyeb teaches selective handover procedures whereby a selective number of bearers are handed over to a target base station and others are kept at a source base station.  Teyeb also teaches dual connectivity whereby a UE maintains connectivity with a macro node and adds pico connectivity when in the coverage area of a pico node also called a booster link.  Thus, Teyeb teaches that when the UE is in the coverage area of a pico/booster/second network access node (i.e. second criteria has been met) based on QoS and UL/DL requirements, a first/source node can selectively decide to establish/add a connection (i.e. fourth radio connection) between the terminal device and the second network access node for supporting the transmission of data via a second bearer  (i.e. establish dual connectivity with a second network access node to transmit data to the UE via both the first and second access nodes). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Velde to request the second access node to establish a fourth radio connection between the terminal device and the second network access node for supporting the transmission of data via the second bearer as taught by Teyeb.  One would have been motivated to do so in order to setup multiple bearers in parallel in multiple eNBs for the same UE to provide an optimal distribution of bearers depending on their QoS and 

	Regarding claim 9, the combination of Velde and Teyeb, specifically Velde, teaches in response to determining that the first criteria have been met, transmitting an indication to the terminal device that it is to operate to operate the first bearer in a dual connectivity mode wherein the first and second radio connections combine to support the transmission of the data via the first bearer (FIG. 18 step 3. Reconfig message and illustration that MCG DRB 2 between UE and MeNB and addition of MCG DRB 2 between UE and SeNB for PDU session 1 prior to MCG DRB 2 between UE and MeNB being disconnected/torn down.  {interpreted as the Reconfig message implicitly instructs the UE to add SCG DRB 2 with SeNB and operate in dual connectivity where MCG DRB2 and SCG DRB 2 combine to support transmission of data via the first data bearer until MCG DRB 2 is disconnected}; ¶ [0242] MCG-split bearer type reads on first bearer in a dual connectivity mode wherein the first and third radio connections combine to support the transmission of the data via the first bearer).

	Regarding claim 14, Velde teaches a method of operating a first network access node associated with a first cell of a wireless communications network (FIG. 18 MeNB, ¶ [0095]), the method comprising establishing a first radio connection between a terminal device and the first network access node for supporting the transmission of data via a first bearer (FIG. 18 MCG DRB 2 established between UE and MeNB) and a second radio connection between the terminal device and the first network access node for supporting the transmission of data via a second bearer (FIG. 18 MCG DRB 1 established between UE and MeNB); in accordance with a difference between a quality of service for the data transmission via the first bearer and a quality of service for the data transmission via the second bearer (¶ [0115] . . . A DRB serves packets with the same packet forwarding treatment. Separate DRBs may be established for QoS flows requiring different packet forwarding treatment {interpreted as different DRBs such as MCG DRB 1 and MCG DRB 2 have different packet forwarding treatment based on the Qos of the flows transmitted in the DRB}), determining that a first criteria has been met in respect of a radio communications channel between the terminal device and a second network access node associated with a second cell of the wireless communications network (FIG. 18 Steps 0. And 1. disclose that upon detecting an overload condition, the MeNB transmits a SeNB Addition Req to establish a DRB 2 at the SeNB.  It would have been readily apparent to one of ordinary skill in the art from a review of the disclosure (see for example the problem to be solved in ¶ [0006]) that the MeNB would not offload the transmission of data to the SeNB if the SeNB itself were overloaded (i.e. the MeNB determines that a first criteria has been met)), in response to determining that the first criteria have been met, transmitting to the terminal device an indication instructing the terminal device to establish a third radio connection for supporting  transmission of data via the first bearer with the second network access node (FIG. 18 Step 3. Reconfig transmitted from MeNB to UE followed by step 4. RACH transmitted by the UE to the SeNB to establish a radio connection for supporting transmission of data via the first bearer (i.e. DRB 2) with the second network access node (i.e. SeNB).
	Velde does not teach determining that a second criteria has been met in respect of the radio communications channel between the terminal device and the second network access node, in response to determining that the second criteria has been met, transmitting to the terminal device an indication instructing the terminal device to establish a fourth radio connection for supporting transmission of data via the second bearer.
	In analogous art, Teyeb teaches determining that a second criteria has been met in respect of the radio communications channel between the terminal device and the second network access node, in response to determining that the second criteria has been met, transmitting to the terminal device an indication instructing the terminal device to establish a fourth radio connection for supporting  transmission of data via the second bearer (¶¶ [0053] – [0054], [0081], [0085], [0089], [0090] and FIG. 14 disclose that the ability to setup multiple bearers in parallel and in multiple eNBs for the same UE is needed to enable an optimal distribution of bearers depending on their QoS and UL/DL requirements.  In order to do so, Teyeb teaches selective handover procedures whereby a selective number of bearers are handed over to a target base station and others are kept at a source base station.  Teyeb also teaches dual connectivity whereby a UE maintains connectivity with a macro node and adds pico connectivity when in the coverage area of a pico node also called a booster link.  Thus, Teyeb teaches that when the UE is in the coverage area of a pico/booster/second network access node (i.e. second criteria has been met) based on QoS and UL/DL requirements, a first/source node can selectively decide to establish/add a connection (i.e. fourth radio connection) between the terminal device and the second network access node for supporting the transmission of data via a second bearer  (i.e. establish dual connectivity with a second network access node to transmit data to the UE via both the first and second access nodes). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Velde to repeat step 3 of FIG. 18 and transmit a reconfiguration message to the UE to request establishment of a fourth radio connection between the terminal device and the second network access node for supporting the transmission of data via the second bearer as taught by Teyeb.  One would have been motivated to do so in order to setup multiple bearers in parallel in multiple eNBs for the same UE to provide an optimal distribution of bearers depending on their QoS and UL/DL requirements, thereby improving the quality of experience of user of the UE.  (Teyeb ¶ 0085])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Velde, in view of Teyeb and further in view of Marquez (US PG Pub 2012/0178493 A1, hereinafter “Marquez”).
	Regarding claim 3, the combination of Velde and Teyeb does not explicitly teach releasing, by the terminal device, the first radio connection with the first network access node when the fourth radio connection with the second network access node is established.
	In analogous art, FIG. 2 and ¶ [0041] of Marquez teaches that establishment and release of radio access bearers by the UE can be performed independently.  This reads on   releasing, by the terminal device, the first radio connection (a first bearer) with the first network access node when the fourth radio connection (a different bearer) with the second network access node is established.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb to implement the teaching of Marquez. One would have been motivated to do so in order release bearers associated with different services as needed, thereby maximizing efficient use of system resources.  (Marquez ¶ [0041])
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Velde, in view of Teyeb, and further in view of Reddiboyana et al. (US PG Pub 2014/0219248 A1, hereinafter “Reddiboyana”).
	Regarding claim 4, the combination of Velde and Teyeb does not explicitly teach configuring the terminal device to continue to operate the first bearer in the dual connectivity mode after establishing the fourth radio connection with the second network access node, and after establishing the fourth radio connection with the second network access node, releasing, by the terminal device, the first radio connection with the first network access node.
	In analogous art, Reddiboyana teaches configuring the terminal device to continue to operate the first bearer in the dual connectivity mode after establishing the fourth radio connection with the second network access node, and after establishing the fourth radio connection with the second network access node, releasing, by the terminal device, the first radio connection with the first network access node (¶ [0166] discloses that a UE can maintain multiple RRC connections in parallel with multiple eNBs even after a soft handover and release of the original connection in favor of a new connection following the soft handover.  This is interpreted as the UE can continue to operate the first bearer in the dual connectivity mode after establishing the fourth radio connection with the second network access node (i.e. multiple RRC connections with both first and second access nodes) and then release the first radio connection with the first network access node (i.e. release original connection in favor of new connection after soft handover.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb to implement the teachings of Reddiboyana.  One would have been motivated to do so in order to enable a UE to establish multiple RRC connections with multiple eNBs that provide different tunnels/bearers to be established in parallel, thereby increasing bandwidth for the UE when a connection with an eNB becomes degraded, which in turn increases the UE’s throughput. (Reddiboyana ¶ [0001])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Velde, in view of Teyeb, and further in view of Gage et al. (US PG Pub 2018/0352482 A1, hereinafter “Gage”), as supported by provisional application 62/513640 filed on 06/01/2017.
	Regarding claim 5, the combination of Velde and Teyeb does not explicitly teach wherein establishing the third radio connection between the terminal device and the second network access node is in response to a first predetermined criteria being satisfied; and establishing the fourth radio connection between the terminal device and the second network access node is in response to a second predetermined criteria being satisfied.
	In analogous art, ¶ [0122] of Gage teaches that if a UE is positioned in a region with coverage from more than one RRE 710 but signal quality is not sufficiently high to support the required downlink or uplink traffic rate, traffic may be split across two or more RREs and transmitted over a split bearer as shown in FIG. 9B with some portion of the traffic forwarded through each RRE.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb such that establishment of the third and fourth radio connections (i.e. split bearers) between the terminal device and the second network access node (i.e. between UE and one of the RREs) is in response to first and second predetermined criteria (i.e. UE is positioned in a region with coverage from more than one RRE 710 but signal quality is not sufficiently high to support the required downlink or uplink traffic rate being satisfied {signal quality not sufficiently high reads on first and second predetermined criteria.  Examiner note that claim does not require the first and second criteria to be different}) as taught by Gage.  One would have been motivated to do so in order to provide split traffic across multiple RREs that combined provide the required uplink or downlink traffic rate, thereby decreasing the UE’s latency of communications.  (Gage ¶ [0125])

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Velde, in view of Teyeb, and further in view of Tang et al. (US PG Pub 2019/0028942 A1, hereinafter “Tang”).
	Regarding claim 6, the combination of Velde and Teyeb does not teach measuring radio channel conditions between the terminal device and the second network access node; determining if the radio channel conditions for the second network access node satisfy a third predefined criteria, and if so, transmitting to the first network access node an indication that the radio channel conditions for the second network access node satisfy the third predefined criterion; receiving and storing an indication of connection information for use by the terminal device for establishing the third radio connection; and receiving an indication that the terminal device should connect to the second network access node, wherein establishing the third radio connection between the terminal device and the second network access node comprises transmitting signalling to the second network access node using the stored connection information to initiate the third radio connection to the second network access node in response to receiving the indication that the terminal device should connect to the second network access node.
	In analogous art, Tang teaches measuring radio channel conditions between the terminal device and the second network access node (FIG. 5 step S501 ¶ [0159], [0120], [0121]); determining if the radio channel conditions for the second network access node satisfy a third predefined criteria, and if so, transmitting to the first network access node an indication that the radio channel conditions for the second network access node satisfy the third predefined criterion (¶ [0121] . . . UE reports the first measurement report to the first eNB when the results of measurement performed by the UE on the signal strength of the current cell and the signal strength of the neighboring cell of the current cell meet a trigger condition for a pre-handover A3 event); receiving and storing an indication of connection information for use by the terminal device for establishing the third radio connection (FIG. 5, steps S507 and S508; ¶¶ [0160] – [0162]); and receiving an indication that the terminal device should connect to the second network access node (FIG. 5 step S508; ¶ [0161] . . . The pre-handover instruction is used to instruct the UE to send, in the target gap based on downlink timing of the neighboring cell by using the PRACH time-frequency resource ,  wherein establishing the third radio connection between the terminal device and the second network access node comprises transmitting signalling to the second network access node using the stored connection information to initiate the third radio connection to the second network access node in response to receiving the indication that the terminal device should connect to the second network access node (FIG. 5B step S509).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb implement the teaching of Tang.  One would have been motivated to do so in order to perform resource preparation for cell handover in a process of communication between the UE and the current cell, so that a time of data transmission interruption in the cell handover procedure can be reduced, and user experience can be enhanced.  (Tang ¶ [0118]) 

	Regarding claim 11, the combination of Velde and Teyeb does not teach determining for each of a plurality of bearers, a bearer-specific security key.
	In analogous art, Tang teaches determining for each of a plurality of bearers, a bearer-specific security key (FIG. 4B step 412; ¶ [0137] teaches that for a new set of bearers, the UE updates a security algorithm and key.  The key is specific to the SRB and DRB.  Examiner notes that the claim does not require the bearer-specific security key to be different for each bearer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb implement the teaching of Tang.  One would have been motivated to do so in order for the UE to be able to communicate with a target UE on the new bearers, thereby minimizing service disruption.  (Tang ¶ [0137]) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Velde, in view of Teyeb, and further in view of  Huawei et al., “SgNB to MgNB reconfiguration for 0ms interruption handover,” 3GPP TSG-RAN WG2 #97bis (R2-1703381), Spokane, USA, 3-7 April, 2017, pp. 1/4 to 4/4 (hereinafter “Huawei”).
	Regarding claim 8, the combination of Velde and Teyeb does not explicitly teach wherein the determining that a first criteria has been met in respect of a radio communications channel between the terminal device and a second network access node comprises at least one of receiving a measurement report from the terminal device, measuring an uplink reference signal transmitted by the terminal device, and receiving a report based on measurements of uplink reference signals transmitted by the terminal device from the second network access node.
	In analogous art, Huawei (cited in Applicant’s IDS filed on 07/13/2020) teaches wherein the determining that a first criteria has been met in respect of a radio communications channel between the terminal device and a second network access node comprises at least one of receiving a measurement report from the terminal device (page 2/4 step 1 discloses that the UE reports measurements for a candidate target cell for mobility), measuring an uplink reference signal transmitted by the terminal device, and receiving a report based on measurements of uplink reference signals transmitted by the terminal device from the second network access node.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb implement the teaching of Huawei.   One would have been motivated to do so in order to configure a bearer split at the PDCP layer in the master gNB whereby data is transmitted by both the master gNB and the S-gNB, thereby increasing the UE’s data throughput. (Huawei, page 2/4 step 1.) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Velde, in view of Teyeb, and further in view of Yoo et al. (US PG Pub 2019/0253942 A1, hereinafter “Yoo”).
	Regarding claim 12, the combination of Velde and Teyeb does not teach indicating to the second network access node that a key which is valid for the terminal device in the first cell is valid for the terminal device in the second cell, wherein a centralised unit associated with the first cell is different from a centralised unit associated with the second cell.
	In analogous art, Yoo teaches indicating to the second network access node that a key which is valid for the terminal device in the first cell is valid for the terminal device in the second cell (FIG. 4 step S415; ¶ [0093]), wherein a centralised unit associated with the first cell is different from a centralised unit associated with the second cell (¶ [0091] inter-baes station handover procedure where source cell and target cell are managed by different centralized units (i.e. different base stations)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb implement the teaching of Yoo.  One would have been motivated to do so in order for the UE to be able to perform fast handoff to a target base station, thereby decreasing latency in the UE. (Yoo ¶ [0093]) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Velde, in view of Teyeb, and further in view of Rajadurai et al. (US PG Pub 2016/0029213 A1, hereinafter “Rajadurai”).
	Regarding claim 13, the combination of Velde and Teyeb does not teach indicating to the second network access node that a key to be used for the terminal device in the second cell is to be derived from a bearer-specific parameter.
indicating to the second network access node that a key to be used for the terminal device in the second cell is to be derived from a bearer-specific parameter (FIG. 6A steps 602 a, 604 a and 606 a; ¶¶ [0119], [0122], [0123] where user plane encryption key reads on the key to be used for the terminal device and KeNB_s reads on bearer specific parameter).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb implement the teaching of Rajadurai.  One would have been motivated to do so in to provide a user plane between the UE and second access node that is protected from security attacks.  (Rajadurai ¶ [0006]) 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Velde, in view of Teyeb, and further in view of Mallick et al. (US PG Pub 2018/0324677 A1, hereinafter “Mallick”).
	Regarding claim 20, the combination of Velde and Teyeb does not teach wherein the first bearer is associated with an end-to-end latency requirement of less than around one millisecond.
	In analogous art, Mallick teaches wherein the first bearer is associated with an end-to-end latency requirement of less than around one millisecond (¶ [0048] Ultra-Reliable and Low-Latency Communications (URLLC) data are small data packets with end to end latencies shorter than 1 ms; ¶ [0070] The special priority bearer can also be ultra-reliable and low-latency communications {interpreted as a special priority bearer/first bearer is associated with an end-to-end latency requirement shorter than 1 ms}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb to implement a first bearer as the special priority bearer taught by Mallick.  One would have been motivated to do so in to prioritize short latency application data on the first bearer over MAC  

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Velde, in view of Teyeb, and further in view of Mack et al. (US PG Pub 2019/0279428 A1, hereinafter “Mack”).
	Regarding claim 21, the combination of Velde and Teyeb does not teach wherein data from an inertial measurement unit of a head-mountable display is transmitted using the first bearer.  
	In analogous art, Mack teaches wherein data from an inertial measurement unit of a head-mountable display is transmitted using the first bearer (¶ [0021] teaches an AR system that includes a head mounted display (HMD) worn by a user. The HMD has at least one front-facing camera that can be connected to the HMD's eye displays via a low-latency connection (i.e. a first bearer). The HMD can be mounted to a self-contained tracking system with an upward-facing tracking camera. The self-contained tracking system can include . . . an inertial measurement unit (IMU)).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb to implement the first bearer as a low-latency connection carrying data from an inertial measurement unit of a HMD as taught by Mack.  One would have been motivated to do so in order to provide a low latency connection between the camera and the HMD in order the user to see in real time what is in their current environment, thereby improving the user’s quality of experience.  (Mack ¶ [0061]) 

	Regarding claim 22, the combination of Velde and Teyeb does not teach wherein video data is transmitted using the second bearer.  
	In analogous art, Mack teaches wherein video data is transmitted using the second bearer (¶ [0021] teaches an AR system that includes a head mounted display (HMD) worn by a user. The HMD has at least one front-facing camera that can be connected to the HMD's eye displays via a low-latency connection (i.e. a second bearer); ¶¶ [0009], [0058] disclose that the camera is a video camera that can be used in video game applications.  Thus it is implicit that the camera transmits video data to the HMD via the low-latency connection (i.e. a second bearer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde and Teyeb to implement the second bearer as a low-latency connection carrying video data from a camera as taught by Mack.  One would have been motivated to do so in order to provide a rapid, efficient, reliable system for combining live action images on a head mounted display that can be worn by multiple moving users with matching virtual images in real time.  (Mack ¶ [0058]) 

	Regarding claim 23, Velde does not teach wherein the video data comprises at least one of data from a camera coupled to a head-mountable display and data for a video display coupled to the head-mountable display.
	In analogous art, Mack teaches wherein the video data comprises at least one of data from a camera coupled to a head-mountable display (¶¶ [0009], [0021], [0058]) and data for a video display coupled to the head-mountable display.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velde, Teyeb and Mack to implement the second bearer as a low-latency connection carrying video data from a camera coupled to a head-mountable display as further taught by Mack.  One would have been motivated to do so in order to provide a rapid, efficient, reliable system for combining live action  

Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2017/0195933 A1 (Shi et al.) – discloses bearer handover control device and control method;
US PG Pub 2014/0241317 A1 (Jamadagni et al.) – discloses method and system for providing simultaneous connectivity between multiple e-NodeBs and user equipment;
US PG Pub 2017/0013668 A1 (Chang et al.) – discloses bearer management apparatus, method and communication system; 
US PG Pub 2016/0021592 A1 (Vesely et al.) – discloses bearer configuration signaling; 
Dahlman et al., "Future wireless access small cells and heterogeneous deployments," ICT 2013, 2013, pp. 1-5; and 
US PG Pub 2015/0312757 A1 (Wang et al.) – discloses method for configuring and transmitting a key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413